Citation Nr: 0026121	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
re-open a claim for service connection for a recurrent back 
strain.

2.  Entitlement to service connection for cervical strain 
with degenerative joint disease and degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1959 to March 1961, 
and from October 1961 to October 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen a 
claim for service connection for a recurrent back strain and 
denied a claim for service connection for cervical strain 
with degenerative joint disease and degenerative disc 
disease.  The Board remanded this claim in November 1997.


REMAND

The Board notes that the Court of Appeals for Veterans Claims 
(the Court) has held that, prior to making a determination as 
to whether a claim is well grounded, VA must make reasonably 
exhaustive attempts to fulfill an initial duty to obtain all 
service medical records prior to adjudication of a claim.  
See McCormick v. Gober, No. 98-48 (U.S. Vet.App. Aug. 18, 
2000).  See also VBA Letter 20-99-60.  

Upon further review of the record, the Board notes that the 
appellant, in his Form 9 filing received in April 1997, 
indicated that his physician(s) at Holy Cross Hospital in San 
Fernando, CA informed him, as far back as 1980, that his 
automobile accident in 1962 may have been the "exact cause" 
of his neck and back problems.  The claims folder only 
contains records from Holy Cross Hospital in Mission Hills, 
CA since May 1992.  The Court has held that VA's duty under 
§ 5103(a) includes informing a claimant to submit a direct 
statement from any physician(s) who have related his/her 
disability to events during active service.  Sutton v. Brown, 
9 Vet. App. 553, 570 (1996).

Inasmuch as this claim must be remanded to accomplish 
additional development, the RO should again advise the 
appellant to provide information pertaining to his 
hospitalization for back and spine troubles in 1966, to 
include the name and location of the hospital.

Accordingly, this case is again REMANDED for the following 
action:

1.  The RO should take the necessary steps to 
obtain all records of the appellant's treatment at 
Holy Cross Hospital in the 1980's.  All records 
obtained should be associated with the claims 
folder.

2.  The RO should contact the appellant and ask 
him to submit a direct opinion from his 
physician(s) at Holy Cross Hospital, or any other 
treatment provider, regarding the etiology of his 
neck and back disabilities.  Those opinions, if 
provided, should be included in the claims file.

3.  The RO should once again contact the appellant 
and request information pertaining to his 
hospitalization for back and spine troubles in, 
apparently, the fall of 1966, to include the name 
and location of the hospital.  The RO should take 
any steps necessary in obtaining such evidence.  
All records, once obtained, should be associated 
with the claims folder.

4.  After completion of the above- referenced 
development, the RO should readjudicate the claims 
on appeal with consideration given to any 
additional evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on appeal, for 
which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


